—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 18, 1993, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
In concluding that claimant, a registered nurse, left her job for personal and noncompelling reasons, the Board found that she did not take the actions of a prudent person in bringing her alleged problems with her employer to the attention of her supervisor who was ready to assist claimant at all times. The Board also found no evidence that claimant was required to perform any acts that were illegal or unethical. Given these findings and the record before us, we find substantial evidence to support the Board’s conclusion that claimant voluntarily left her employment without good cause.
Mikoll, J. P., Mercure, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.